Title: To Thomas Jefferson from Daniel Finley, 28 March 1807
From: Finley, Daniel
To: Jefferson, Thomas


                        
                            Fork of French Creek Erie County, state of Pennsylvania March 28th 1807
                        
                        Honord sir pardon a poor man who could only be drove to This miserable shift by pure necessity. sir I am one
                            of the few who live at this period of the old revolutionary soldiers who served with allacrity and zeal against the
                            Despots of Britain for the independancy of America which was luckily accomplishd. I had some property at the commencement
                            of the war but voluntarily renouncing all self-intrest I went to the war to asert my Countrys right and intrest and
                            servd. my Country like a brave Irish–man and a good soldier but in the interium lost all that I had of property together
                            with my health which I never recovered being intirely a Cripple with sciatica and Rheumatical pains and pining with want
                            and retchedness in a remote corner and having heard much of your goodness and Philantrophic despoticion I was movd. from
                            these considerations to address your honour Either to grant me some small assistance Either of a private or a publick
                                Nature to enable me to spin out the remaned of my days in a
                            midling way together with my old wife that our poor souls at all times and
                            our poor bodies which are destitute of Every comfort both as to food raiment and Even a tolerable Bed To ly on may at this
                            time and hence forth bless your honour and all others to whom your honour shall think proper To recommend our suffering
                            case to—
                  I am sir with all Consideration and due respect Your honours most humble and most Obsequious humble Servant
                        
                            Daniel Finley
                            
                        
                        
                            sir if this should meet your approbation I am known to David Meade Esqr. one the Assosiate Judges of
                                Cranford County or John Vement Esqr. of Erie County Either of
                                whom if directed [to] will inform me of your honoures intentions
                                toward me.
                            N.B. vement is an assosiate Judge also—
                            Pardon my stile and manner of address I know both is deferrent but still I thought I Could tell my own mind best
                        
                    